FILED
                            NOT FOR PUBLICATION                               MAR 09 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES STUBBS,                                    No. 09-36098

              Plaintiff - Appellant,             D.C. No. 6:07-cv-01691-HO

  v.
                                                 MEMORANDUM *
SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                             Submitted March 7, 2011 **
                                 Portland, Oregon

Before: THOMAS, GRABER, and TALLMAN, Circuit Judges.

       James Stubbs appeals the district court’s decision upholding the

Commissioner of Social Security’s denial of his application for disability benefits.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm. Because the parties are familiar with the facts of the case, we discuss

them only as necessary to explain our decision.

                                          I

      The administrative law judge’s (ALJ) conclusion that Stubbs’ migraines

were not severe is supported by substantial evidence. See Valentine v. Comm’r

Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009). Contrary to Stubbs’

argument, the “unremarkable” CT scan was not the ALJ’s primary basis for

concluding that his migraines were non-severe. The ALJ was not required to

consider the additional evidence Stubbs points to on appeal because it was not

“significant probative” evidence. Vincent ex rel. Vincent v. Heckler, 739 F.2d

1393, 1394–95 (9th Cir. 1984) (per curiam) (internal quotation marks omitted); see

also Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003). The

ALJ discussed Stubbs’ impairments—including his migraines—in great detail, and

the record suggests that the ALJ considered the combined effects of all of Stubbs’

impairments. Lombardo v. Schweiker, 749 F.2d 565, 567 (9th Cir. 1984) (per

curiam).

                                         II

      The ALJ’s conclusion that Stubbs did not meet or equal a disability listing is

also supported by substantial evidence. See Valentine, 574 F.3d at 690; 20 C.F.R.


                                          2
pt. 404, subpt. P., app.1. In concluding that Stubbs did not meet or equal Listing

1.04, the ALJ expressly considered the November 2002 MRI. However, neither

the August 2001 MRI nor Dr. Ogisu’s examination were significant or probative.

Howard ex rel. Wolff, 341 F.3d at 1012. Moreover, Stubbs has not offered a

plausible theory as to how the combination of mental and physical impairments (as

opposed to just his mental impairments) meet or equal Listing 12.04 or 12.10. See

Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir. 2001). As a result, the ALJ was not

required to expressly consider whether the combination of mental and physical

impairments met or equaled these two listings. Burch v. Barnhart, 400 F.3d 676,

683 (9th Cir. 2005).

                                         III

      The ALJ’s vocational findings are supported by substantial evidence.

Valentine, 574 F.3d at 690. The ALJ adequately described the hypothetical

claimant to the vocational expert. Both the ALJ and Stubbs’ attorney discussed

many of the limitations that Stubbs claims were omitted. He has not explained

how any allegedly omitted limitations would have changed the outcome. The ALJ

concluded that Stubbs could possibly engage in “light work”—general clerical

work. To the extent that the ALJ erred in not making specific findings regarding

his transferrable skills, that error was harmless because the ALJ concluded Stubbs


                                          3
could also perform unskilled work as an addresser, which exists in significant

numbers in the national and local economy. Thomas v. Barnhart, 278 F.3d 947,

960–61 (9th Cir. 2002).

                                         IV

      Finally, the ALJ did not err in excluding the opinions of Dr. Holmes and

Counselor Shipp and the testimony of Dr. Garrison. The ALJ set out “specific,

legitimate reasons” for rejecting Dr. Holmes’ opinion. The ALJ also properly

disregarded Counselor Shipp’s opinion because he was not qualified to issue a

vocational opinion and his opinions were contradicted by the medical evidence.

Lewis, 236 F.3d at 511. The ALJ did not specifically consider Dr. Garrison’s

testimony, but he neither treated nor examined Stubbs, and his opinion added little

to the record. The ALJ’s failure to expressly discuss it was harmless. Stout v.

Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006).




      AFFIRMED.




                                          4